Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 11/20/2020.
Claims 1-19 and 21 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an audit trail adapter that …” in claims 17 and 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 17 and 21, claim limitation “an audit trail adapter that …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claims 18 and 19, claims 18 and 19 do not cure the deficiency of claim 17 and are rejected under 35 USC § 112 for their dependency upon claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 12-14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0163733 to Grefen et al. (hereinafter Grefen) in view of US 2016/0171205 to Bauer et al. (hereinafter Bauer).
As to claims 1 and 17, Grefen teaches method for maintaining a log of events in a shared computing environment, the method comprising: receiving one or more data streams from the shared computing environment that include transactions conducted in the shared computing environment by a first entity and a second entity that is different from the first entity (paragraphs 92 and 175, received thread streams by P1-Pn); creating, based on the received one or more data streams, a first blockchain entry for a first transaction conducted in the shared computing environment for the first entity (FIGS 13 and 14, paragraphs 92, 175 and 177, created blockchain entries, for example by P1); creating, based on the received one or more data streams, a second blockchain entry for a second transaction conducted in the shared computing environment for the second entity (FIGS 13 and 14, paragraphs 92, 175 and 177, created blockchain entries, for example by P2); and causing the first and second blockchain entries to be written to a common blockchain data structure in a database that is made accessible to both the first entity and the second entity (paragraphs 177 and 179, wherein the entries are combined and sent to the management infrastructure which are added to the audit blockchain for storage in the blockchain store).
Grefen does not explicitly teach wherein the second blockchain entry includes a signature that points to the first blockchain entry.
However, Bauer teaches a second blockchain entry includes a signature that points to the first blockchain entry (FIG. 3 and paragraphs 2, 20 and 46, the blockchain entry includes the determined signature which points to the previous or genesis entry as the signature is a chain of signatures where each signature is generated using data of the previous or genesis block).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Grefen with the method of including a signature in blockchain entries as taught by Bauer in order to ensure consistency and integrity of log and enabling detection of corruption, manipulation and/or spoofing.
As to claim 2, Grefen teaches wherein the one or more data streams include transactions conducted in the shared computing environment by a third entity that is different from the first entity and the second entity (paragraph 163, plurality of tenants and peripheral devices therefore a third entity is included), the method further comprising: creating, based on the received one or more data streams, a third blockchain entry for a third transaction conducted in the shared computing environment for the third entity (FIGS 13 and 14, paragraphs 92, 175 and 177, created blockchain entries, for example by P3); and causing the third blockchain entry to be written to the common blockchain data structure such that the third blockchain entry is made accessible to the third entity (paragraphs 177 and 179, wherein the entries are combined and sent to the management infrastructure which are added to the audit blockchain for storage in the blockchain store). Further, Bauer, as discussed above teaches a third blockchain entry includes a signature that points to the second blockchain entry (FIG. 3 and paragraphs 2, 20 and 46, the blockchain entry includes the determined signature which points to the previous entry as the signature is a chain of signatures where each signature is generated using data of the previous block, i.e. 3rd entry points to the 2nd entry).
As to claim 8, Grefen teaches wherein the first transaction occurred in the shared computing environment prior to the second transaction and wherein blockchain entries in the common blockchain data structure are ordered according to a time of occurrence of the transactions (paragraphs 93, 130 and 177, wherein the order is preserved).
As to claim 9, Grefen teaches receiving a request, from a requesting entity, for information about one or more blockchain entries related to the first entity (paragraph 155, received request); using a unique identifier assigned to the first entity to identify the one or more blockchain entries in the common blockchain data structure that are related to the first entity (paragraph 153 and 155-157, retrieves the record including use of the hash store which further may contain the identifier for the peripheral device); and providing information from the identified one or more blockchain entries back to the requesting entity (paragraphs 157-160, makes the records available).
As to claim 12, Grefen teaches wherein the first and second blockchain entries are immutable records in the common blockchain data structure (paragraphs 39, 177 and 179, immutability of the audit data).
As to claim 13, Grefen teaches wherein the shared computing environment comprises a plurality of Internet-connected server resources that provide one or more services to client devices on behalf of the first entity and the second entity (paragraphs 20,  73-75 and 136, distributed network system including control, sensor, edge, or peripheral computing devices in an industrial process such as SCADA or an IoT network and provide services).
As to claim 14, Grefen teaches further comprising: receiving the first and second blockchain entries at an Application Programming Interface (API) gateway (paragraphs 92 and 175, interface used to receive thread streams by P1-Pn); and enabling the API gateway to collect the first and second blockchain entries and write the first and second blockchain entries to the common blockchain data structure (paragraphs 177 and 179, wherein the entries are combined and sent to the management infrastructure which are added to the audit blockchain for storage in the blockchain store).
As to claim 21, Grefen teaches a system for maintaining a log of events that occur in a shared computing environment, the system comprising: a first audit server that receives one or more data streams from the shared computing environment that include transactions conducted in the shared computing environment by a first entity and a second entity that is different from the first entity (paragraphs 92 and 175, received thread streams by P1-Pn, for this example P1); a second audit server that receives one or more data streams from the shared computing environment that include transactions conducted in the shared computing environment by a third entity that is different from the first entity and the second entity (paragraphs 92 and 175, received thread streams by P1-Pn, for this example either of P2 though P7); and at least one audit trail adapter configured to: create, based on the one or more data streams received at the first audit server, a first blockchain entry for a first transaction conducted in the shared computing environment for the first entity (FIGS 13 and 14, paragraphs 92, 175 and 177, created blockchain entries, for example by P1); create, based on the one or more data streams received at the first audit server, a second blockchain entry for a second transaction conducted in the shared computing environment for the second entity (FIGS 13 and 14, paragraphs 92, 175 and 177, created blockchain entries, for example by P2); PRELIMINARY AMENDMENTPage 8 create, based on the one or more data streams received at the second audit server, a third blockchain entry for a third transaction conducted in the shared computing environment for the third entity (FIGS 13 and 14, paragraphs 92, 175 and 177, created blockchain entries, for example by P3); and write the first blockchain entry, the second blockchain entry, and the third blockchain entry to a common blockchain data structure in a database that is made accessible to the first entity, the second entity, and the third entity (paragraphs 177 and 179, wherein the entries are combined and sent to the management infrastructure which are added to the audit blockchain for storage in the blockchain store).
Grefen does not explicitly teach wherein the second blockchain entry includes a signature that points to the first blockchain entry; wherein the third blockchain entry includes a signature that points to the second blockchain entry.
However, Bauer teaches the second blockchain entry includes a signature that points to the first blockchain entry (FIG. 3 and paragraphs 2, 20 and 46, the blockchain entry includes the determined signature which points to the previous or genesis entry as the signature is a chain of signatures where each signature is generated using data of the previous or genesis block); wherein the third blockchain entry includes a signature that points to the second blockchain entry (FIG. 3 and paragraphs 2, 20 and 46, the blockchain entry includes the determined signature which points to the previous entry as the signature is a chain of signatures where each signature is generated using data of the previous block, i.e. 3rd entry points to the 2nd entry).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Grefen with the method of including a signature in blockchain entries as taught by Bauer in order to ensure consistency and integrity of log and enabling detection of corruption, manipulation and/or spoofing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grefen in view of Bauer in further view of US 2003/0212886 to Sugiura.
As to claim 16, Grefen and Bauer do not explicitly teach wherein a payload of the first blockchain entry is encrypted with a first encryption key, wherein a payload of the second blockchain entry is encrypted with a second encryption key, and wherein the first encryption key is different from the second encryption key.
However, Sugiura teaches a payload of the first blockchain entry is encrypted with a first encryption key, wherein a payload of the second blockchain entry is encrypted with a second encryption key, and wherein the first encryption key is different from the second encryption key (paragraph 118, respective payloads are encrypted using work keys different from one another).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Grefen and Bauer with the method of encrypting the first and second payloads with different keys as taught by Sugiura in order to prevent unauthorized entities from reading the payload therefore ensuring the security of the data.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grefen in view of Bauer in further view of US 2020/0119925 to Wang.
As to claim 18, Grefen teaches wherein the at least one server is further connected to an Application Programming Interface (API) gateway that enables the at least one server to have the first blockchain entry and second blockchain entry written to a common blockchain data structure in a database that is made accessible to a first entity and a second entity, wherein the first entity is associated with the first transaction, wherein the second entity is associated with the second transaction (paragraphs 177 and 179, wherein the entries are combined and sent to the management infrastructure which are added to the audit blockchain for storage in the blockchain store). Grefen and Bauer do not explicitly teach wherein the first entity is precluded from accessing a payload of the second blockchain entry, and wherein the second entity is precluded from accessing a payload of the first blockchain entry.
However, Wang teaches the first entity is precluded from accessing a payload of the second blockchain entry, and wherein the second entity is precluded from accessing a payload of the first blockchain entry (paragraph 100, thru the use of policies which include access rights of the entities to access the blockchain).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Grefen and Bauer with the method of precluding a particular entity from accessing a payload of a blockchain entry as taught by Wang in order to guard the privacy of the data by preventing unauthorized entities from reading the payloads.
As to claim 19, Bauer teaches wherein the second entity is capable of knowing about the existence of the first blockchain entry in the common blockchain data structure by virtue of the signature that points to the first blockchain entry (FIG. 3 and paragraphs 2, 20 and 46, the blockchain entry includes the determined signature which points to the previous or genesis entry as the signature is a chain of signatures where each signature is generated using data of the previous or genesis block, therefore the second entity is capable of knocking about the existence of the first blockchain entry).

Allowable Subject Matter
Claims 3-7, 10, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497